Case 1:19-cv-01944-JSR Document 18-1 Filed 03/17/19 Page 1of1

atl AT&T > 12:23 PM 100% (a) 4

Done _ Notarized Affidavit.pdf (A)

 

29. Defendants have infringed on the mark the Brooks owns, and is harming Brooks

in its business.

a Defendants has caused confusion in the marketplace with its infringing activitics
and unfair business actions. Defendants fail to mention Brooks at all in association with

the film, despite the fact that the Defendants had no rights to market or distribute the film

31. Defendants contend to be the owners of the Mafietta movie which contain

Brooks’ trademark.

  

Signed \e-. Pains and Penalty of Perjury

Cees

Dated: March 12, 2019
